
	
		II
		111th CONGRESS
		2d Session
		S. 3356
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2010
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to increase the
		  maximum age for children eligible for medical care under the CHAMPVA program,
		  and for other purposes.
	
	
		1.Increase of maximum age for
			 children eligible for medical care under CHAMPVA program
			(a)IncreaseSection 1781(c) of title 38, United States
			 Code, is amended—
				(1)by striking
			 twenty-three and inserting twenty-six; and
				(2)by striking
			 twenty-third birthday and inserting twenty-sixth
			 birthday.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to medical care provided on or after
			 the date of the enactment of this Act.
			2.Cancellation of
			 human lunar mission under Constellation Program of National Aeronautics and
			 Space Administration
			(a)In
			 generalExcept as provided in subsection (b), the Administrator
			 of the National Aeronautics and Space Administration may not obligate or expend
			 any amount to support a human lunar mission, including any such mission under
			 the Constellation Program of the Administration.
			(b)ExceptionThe
			 Administrator may use amounts obligated or otherwise made available before the
			 date of the enactment of this Act for a human lunar mission, including amounts
			 for a human lunar mission under the Constellation Program, to wind down any
			 activity or operations related to such mission.
			
